DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: 

Specification contains the terms like greater  increases and decreases etc.  Which were not properly defined using some measurable quantities.  Hence, these are relative terms and hence are objected for disclosing the measurable quantities.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “greater” in claims 1, 12 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Referring to the claims 1 and 2 recites the limitation that  vertical spacings between the two ends of the induction coil and the dielectric window are greater than a vertical spacing between a portion between the two ends of the induction coil and the dielectric window.   However, the specification does not define the length in a measurable quantity and also does not discloses its significance as an inventive concept.   Hence, it is very difficult to under stand the scope of the claim and it is too broad to define.   Hence claims 1, 12 and their depending claims  2-11 and 13-20 are also rejected under indefiniteness.


Conclusion

Claims 1-20 are rejected.

Prior Art:   Recorded prior art  PTO892  teaches An induction coil assembly, comprising: an induction coil arranged over of a dielectric window of a reaction chamber, two ends of the induction coil including a power input end and a ground end, respectively, wherein: the induction coil includes a plurality of spiral coil segments; a spiral radius of each the plurality of spiral coil segments decreases gradually from a first end of the induction coil to a second end of the induction coil; But silent on comparing the vertical space.  Hence, no prior art is available.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/30/2022